Exhibit Page 39


SETTLEMENT AGREEMENT

        This Settlement Agreement (this “Settlement Agreement”) is entered into
by and between Riggs National Corporation, a Delaware corporation (the
“Company”), and Joe L. Allbritton (“Executive”) this 31st day of December 2001.

W I T N E S S E T H:

        WHEREAS, the Company and Executive have entered into an Employment
Agreement dated December 28, 1999, which was amended pursuant to an agreement
dated March 28, 2001 (collectively the “Agreement”);

        WHEREAS, the Agreement provides for fixed payments during its term along
with additional significant performance bonuses and does not expire by its terms
until July 15, 2004;

        WHEREAS, the Company and Executive desire to reduce the responsibilities
and duties of Executive and, except as otherwise provided herein, to terminate
the Agreement and settle certain obligations thereunder effective as of
December 31, 2001;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements set forth herein, the parties agree as follows:

        1.Termination of Agreement. Except as specifically provided herein, the
Agreement shall terminate effective as of December 31, 2001 (the "Termination
Date").

        2.Payments and Benefits Upon Termination. In exchange for Executive's
agreeing to terminate the Agreement, the Company will provide the following
amounts and benefits as described below:

                (a) The Company shall pay Executive his annual salary through
the Termination Date plus his 2001 annual performance bonus, if any, for the
calendar year 2001 as it is currently determined pursuant to the Agreement.

Exhibit Page 40

                (b) As a termination payment and in lieu of all compensation and
potential performance bonuses described in the Agreement, the Company shall pay
to Executive in cash $3,618,996.00. Such amount shall be paid in four (4) equal
annual installments due and payable on March 31, 2002, and January 31st of 2003,
2004 and 2005. Each such payment shall be increased by an interest payment
calculated from the Termination Date at a rate of seven percent (7%) per annum.

                (c) As soon as practical after the Termination Date, the Company
will reimburse Executive for business expenses which were incurred before the
Termination Date in the ordinary course of his duties with the Company and which
are reimbursable under the Company’s normal reimbursement policies and
procedures.

        3. Responsibilities as Senior Chairman of the Board of Directors of the
Company. Executive shall resign his role as Senior Chairman of the Board of
Directors of the Company, but shall continue to serve as Vice Chairman and as a
member of the board of directors of the Company.

        4. Waiver and Release. As consideration for the agreements set forth
herein, the Company and Executive hereby mutually waive and release any claims
(other than for obligations as set forth herein) which either party might have
against the other under the Agreement.

        5. Source of Payment. All payments provided for in this Settlement
Agreement shall be paid in cash from the general funds of the Company, and no
special or separate fund shall be established and no other segregation of assets
shall be made to assure payment. Executive shall have no right, title or
interest whatever in or to any investments which the Company may make to aid the
Company in meeting its obligations herein. Nothing contained in this Settlement
Agreement and no action taken pursuant to this provision, shall create or be
construed to create a trust of any kind or a fiduciary relationship between the
Company and Executive or any other person.

        6. Change of Control. In the event of a Change of Control of the
Company, any and all unpaid amounts payable to Executive hereunder shall become
immediately due and payable. In the event of a Change of Control of the Company
and the acceleration of payments hereunder, section 3.3 of the Agreement shall
continue to apply to the parties and provide for Gross-Up Payments as described
therein. For purposes of this Settlement Agreement, the terms “Change of
Control” and “Gross-Up Payments” shall have the same meanings that such terms
had in the Agreement.

        7. Choice of Law. This Settlement Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws.

        8. Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

               If to Executive:               Joe L. Allbritton
                                                      5615 Kirby Drive, Suite
310
                                                      Houston, Texas 77005

               If to the Company         Riggs National Corporation
                                                      800 17th Street, N.W., 7th
Floor
                                                      Washington, D.C.
20074-0411
                                                      Attention: Mr. Joseph
Cahill
                                                                        Executive
Vice President and General Counsel

or to such other address as either party shall have furnished to the other party
in accordance herewith. Notice and communications shall be effective when
actually received by the addressee.

Exhibit Page 41

        9. Severability. The invalidity or unenforceability of any provision of
this Settlement Agreement shall not affect the validity or enforceability of any
other provision of this Settlement Agreement.

        10. Attorneys Fees. In the event that Executive makes demand upon the
Company for any benefits or amounts due hereunder and the Company rejects such
demand, the Company shall reimburse Executive for attorneys fees incurred by
Executive in enforcing rights to which he reasonably expects he shall become
entitled pursuant to this Settlement Agreement.

        11. Successors. This Settlement Agreement shall be binding on and inure
to the benefit of Executive and his heirs, executors, administrators and legal
representatives. This Settlement Agreement shall be binding on the Company and
its successors and assigns.

        12. Entire Agreement. This Settlement Agreement constitutes the entire
agreement between the parties with respect to the termination of the Agreement
and supercedes any and all prior written or oral agreements, arrangements or
understandings between the Company and Executive.

        IN WITNESS WHEREOF, each of the parties hereto has caused this
Settlement Agreement to be executed in its name and on its behalf all on the day
and year first above written, but effective as of the Termination Date.


                                                                        COMPANY:


                                                                        RIGGS
NATIONAL CORPORATION

                                                                        By:/s/
Steven T. Tamburo
                                                                        Name:Steven
T. Tamburo
                                                                        Title:EVP
& CFO


                                                                        EXECUTIVE:

                                                                        /s/ Joe
L. Allbritton
                                                                        Joe L.
Allbritton